PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/065,446
Filing Date: 22 Jun 2018
Appellant(s): KUMADA et al.



__________________
Michael McLaughlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/23/21.

 (1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 3/23/21 from which the appeal is taken have been modified by the Pre-Brief Appeal Conference dated 7/14/21.  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata (US 2006/0113129 A1).
Regarding claim 1, Tabata discloses a method comprising: acquiring a charged amount SOC of a secondary battery 50 (paragraph 446); responsive to the charged amount SOC of the battery becoming equal to or less than a prescribed value LO1, increasing fuel cell power supply provided to the battery, generated power from the fuel cell 60 being outputted to the battery 50 (paragraphs 452 & 456); acquiring a remaining amount of fuel FCL which can be supplied to the fuel cell 60 (paragraph 446); and, responsive to the remaining amount of the fuel decreasing, setting the prescribed value to a comparatively smaller value than when the remaining amount of fuel is larger (paragraph 474).
Regarding claim 2, Tabata discloses that the battery charge value is indirectly correlated to the fuel cell power generation (see Figure 15).
Regarding claim 3, Tabata discloses increasing fuel cell power to charge the battery occurs in stages (paragraph 449).
Regarding claim 4, Tabata discloses stopping the fuel cell when the SOC is above a predetermined value (paragraph 706) while accounting for FCL (paragraph 710).
Regarding claims 5-7, Tabata discloses storing and retrieving information of fuel supply (paragraph 820).
Regarding claims 8 and 9, Tabata discloses correlating fuel level to battery discharge and offsetting accordingly (figure 15, paragraph 445).
Regarding claim 10, Tabata discloses causing the fuel cell to start up power generation based on battery charge amount SOC (paragraph 447), increasing power generation by raising temperature (paragraph 668), and compensating for the difference between the two (paragraph 720).
(2) Response to Argument
Appellant has three primary assertions: First, that the variable SLO of Tabata is not the prescribed value of the claim. Second, the fuel cell of Tabata does not supply power to the battery when the remaining quantity of fuel is less than the value Fth3. And third, the variable SLO is not set to a comparatively lower value when the fuel amount decreases but rather is set higher.
	In response to all three assertions, it should be noted that the rejection of at least claim 1 above has been modified. It is still a USC 102 rejection in view of Tabata, but different paragraphs are relied upon for teaching the claim elements. 
	In regards to Appellant’s first assertion, the Office takes the position that Tabata certainly discloses a prescribed value as claimed. Claim 1 recites that a charged amount of a battery is acquired (measured) and in response to that value becoming equal to or less than a prescribed value (of charge), generated power of a fuel cell is increased and that power directed to the battery. Tabata is explicit about this teaching. Paragraph 446 states that its CPU receives inputs from a variety of sensors including remaining battery charge amount SOC and remaining quantity of fuel cell fuel FCL. And in paragraph 452, Tabata discloses varying “the quantity of power generation of the fuel cell 60 according to the charge level of the battery 50.” Appellant’s arguments on pages 8-9 of the Brief pertain to one particular process of Tabata but do not address the remaining teaches of Tabata. In particular, paragraph 456 of Tabata states “the charging electric power is determined according to the difference between the remaining charge SOC of the battery 50 and the target charge level LO2 in the process of power generation step” and “the charging electric power increases with a decrease in remaining charge SOC of the battery 50 from the target charge level LO2.” These are explicit teachings in contradiction to Appellant’s first assertion.
The Office considers Appellant’s second assertion to be moot in view of the claim language. Appellant’s position that “the fuel cell 60 does not supply power to the battery 50 at all when the remaining quantity FCL of the FC fuel is less than Fth3 regardless of the SOC value” has no bearing on the rejection. First, Fth3 is only one possible value for FCL. And second, the claim does not require that the fuel amount is correlated to the increase in power generation of the fuel cell, only that the charge amount of the battery affects the fuel cell power generation as established above. Therefore stating that a drop in fuel in the fuel cell ceases fuel cell power supply to the battery has no bearing on the claim or rejection. The claim states that a drop in fuel amount changes the prescribed value for the battery charge amount which is established below.
In regards to Appellant’s third assertion, the Office takes the position that Appellant has again chosen teachings and values in support of their position while ignoring the preponderance of teachings in the lengthy specification of Tabata. Appellant asserts on page 11 of the Brief that since LO2 is larger than LO1, Tabata performs the opposite process than that claimed. In other words, a drop in fuel amount leads to an increase in the charge prescribed value and not a decrease. While this may be true for one disclosure of Tabata, it ignores the others. Paragraph 474 of Tabata states explicitly that “in the case of charging the battery 50 with the fuel cell 60, the target charge level [SOC] may be lowered gradually with a decrease in remaining quantity FCL of the FC fuel.”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IMRAN AKRAM/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        
Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                             
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.